NOT FOR PUBLICATION IN WEST'S HAWAI#I REPORTS AND PACIFIC REPORTER




                                                   Electronically Filed
                                                   Intermediate Court of Appeals
                                                   CAAP-XX-XXXXXXX
                                                   22-JUN-2020
                                                   07:43 AM
                            NO. CAAP-XX-XXXXXXX


                  IN THE INTERMEDIATE COURT OF APPEALS

                          OF THE STATE OF HAWAI#I


            KATHERINE DUDOIT, Petitioner-Appellant,
                               v.
    ADMINISTRATIVE DIRECTOR OF THE COURTS, STATE OF HAWAI#I,
                      Respondent-Appellee


         APPEAL FROM THE DISTRICT COURT OF THE FIRST CIRCUIT
                          HONOLULU DIVISION
                   (Case No. JR No. 1DAA-18-00009)


                       SUMMARY DISPOSITION ORDER
      (By:    Leonard, Presiding Judge, Chan and Hiraoka, JJ.)

             Petitioner-Appellant Katherine Dudoit (Dudoit) appeals
from the "Decision and Order Affirming Administrative Revocation
and Dismissing Appeal" (D&O) entered by the District Court of the
First Circuit, Honolulu Division, State of Hawai#i,1 on May 29,
2018, and the "Judgment on Appeal" (Judgment) entered by the
district court on May 30, 2018.         We affirm.

                                  BACKGROUND

             On February 19, 2018, Honolulu Police Department (HPD)
officer Jared Spiker was on patrol duty. At 2:35 a.m., Officer
Spiker observed a vehicle being driven mauka on Pi#ikoi Street,
toward the intersection with Kapi#olani Boulevard. The vehicle
slowed down as it approached the intersection on a green light;
Officer Spiker observed nothing in the road that would make the
vehicle slow down. The traffic light turned yellow, then red.


     1
             The Honorable James S. Kawashima presided.
   NOT FOR PUBLICATION IN WEST'S HAWAI#I REPORTS AND PACIFIC REPORTER

The vehicle drove through the red light and turned left onto
Kapi#olani Boulevard. Officer Spiker effectuated a traffic stop.
He identified the driver as Dudoit. He smelled a strong odor of
an alcoholic beverage on Dudoit's breath, and he saw that
Dudoit's eyes were red, glassy, and watery, and her face was
flushed. Dudoit told Officer Spiker that she was pregnant and
should not have been drinking, but she had two beers. Officer
Spiker noted that her speech was slurred. Another HPD officer,
Mitchell Cadina, performed a field sobriety test, which Dudoit
failed. Officer Spiker arrested Dudoit for driving under the
influence of an intoxicant. Dudoit refused to take either a
breath test or a blood test after being informed of the potential
sanctions. Officer Spiker issued a notice of administrative
revocation of Dudoit's driver's license to her.
           On February 26, 2018, a review officer at the
Administrative Driver's License Revocation Office (ADLRO) issued
a notice to Dudoit that her driver's license was revoked from
March 22, 2018, to March 21, 2020. On March 6, 2018, Dudoit
filed a notice that attorney Guy S. Matsunaga (Matsunaga) was
representing her. Also, on March 6, 2018, Matsunaga filed a
request for administrative hearing on behalf of Dudoit, and, on
the same day, the ADLRO issued a notice of administrative hearing
and served Dudoit through Matsunaga. The administrative hearing
was set for April 4, 2018.
          On April 2, 2018, Dudoit applied for an ignition
interlock permit. The ADLRO issued an ignition interlock permit
to Dudoit on April 3, 2018.
          Dudoit did not appear for her April 4, 2018 admini-
strative hearing. Instead, Matsunaga appeared and filed a
request for continuance of the hearing with the hearings officer.
Matsunaga claimed that he did not receive the March 6, 2018
notice of hearing, and that he first found out about the hearing
date on April 2, 2018, when he filed Dudoit's application for the
ignition interlock permit.2 Matsunaga confirmed that the service

      2
            Matsunaga also claimed to have been unable to obtain subpoenas for
the police officers because he was in Japan the week before the hearing (when
the subpoenas should have been applied for) but that fact is not relevant
                                                                (continued...)

                                      2
   NOT FOR PUBLICATION IN WEST'S HAWAI#I REPORTS AND PACIFIC REPORTER

address on the notice of administrative hearing was his office
address. Matsunaga made no representation to the hearings
officer about Dudoit's availability for the hearing, nor did he
offer an explanation for Dudoit's absence. The hearings officer
denied the request for continuance and received the sworn
statements and other documents into evidence.
          The hearings officer issued a hearing decision on
April 9, 2018, that sustained the administrative revocation.
Dudoit filed a petition for judicial review on May 9, 2018. The
D&O was filed on May 29, 2018, and the Judgment was filed on
May 30, 2018. This appeal followed.

                                 DISCUSSION

          We review the district court's decision to affirm the
administrative revocation of a driver's license to determine if
the district court was right or wrong in its decision. McGrail
v. Admin. Dir. of Courts, 130 Hawai#i 74, 78, 305 P.3d 490, 494
(App. 2013). The district court's review is limited to the
record of the administrative hearing and the issues of whether
the director:

            (1)   Exceeded constitutional or statutory authority;

            (2)   Erroneously interpreted the law;

            (3)   Acted in an arbitrary or capricious manner;
            (4)   Committed an abuse of discretion; or
            (5)   Made a determination that was unsupported by the
                  evidence in the record.
Id. (citing Hawaii Revised Statutes (HRS) § 291E–40(c) (2007)).
          Dudoit's sole argument on appeal is that the ADLRO
hearings officer abused his discretion by denying her request to
continue the administrative hearing. HRS § 291E-38 (Supp. 2017)
provides, in relevant part:



      2
       (...continued)
because Matsunaga claims to have first found out about the hearing date after
he returned from Japan.

                                      3
   NOT FOR PUBLICATION IN WEST'S HAWAI#I REPORTS AND PACIFIC REPORTER

                  (j)    For good cause shown, the director[3] may grant
            a continuance either of the commencement of the hearing or
            of a hearing that has already commenced. . . . For purposes
            of this section, a continuance means a delay in the
            commencement of the hearing or an interruption of a hearing
            that has commenced, other than for recesses during the day
            or at the end of the day or week. The absence from the
            hearing of a law enforcement officer or other person, upon
            whom personal service of a subpoena has been made as set
            forth in subsection (g), constitutes good cause for a
            continuance.

(Emphasis added.) "'Good cause' depends upon the circumstances
of the individual case, and a finding of its existence lies
largely in the discretion of the officer or court to which the
decision is committed." Chen v. Mah, 146 Hawai#i 157, 178, 457
P.3d 796, 817 (2020) (cleaned up) (quoting Doe v. Doe, 98 Hawai#i
144, 154, 44 P.3d 1085, 1095 (2002) (discussing Hawai#i Family
Court Rules Rule 59(a))). The Hawai#i Supreme Court has stated:

                  It is not possible to provide one definition of "good
            cause," as standards governing whether "good cause" exists
            depend not only upon the circumstances of the individual
            case, but also upon the specific court rule at issue. This
            is because in addition to HRCP [Hawai#i Rules of Civil Pro-
            cedure] Rule 55(c) at issue in this case and HFCR [Hawai#i
            Family Court Rules] Rule 59(a) referenced above, there are
            numerous court rules in which the phrase "good cause"
            appears. Many of these rules use the phrase "good cause" in
            contexts that differ from the "good cause" required to set
            aside an entry of default pursuant to HRCP Rule 55(c), and
            address different policy considerations dictating stricter
            or more lenient definitions of "good cause" or differing
            approaches on how to determine whether "good cause" exists
            depending on the court rule and circumstances at issue.
Id. at 178, 457 P.3d at 817 (footnotes omitted).
          In another case involving a requested continuance of a
hearing on the administrative revocation of a driver's license,
the supreme court held: "As a general rule, 'good cause' is
defined as 'a substantial reason amounting in law to a legal
excuse for failing to perform an act required by law.'" Farmer
v. Admin. Dir. of Court[s], 94 Hawai#i 232, 237, 11 P.3d 457, 462
(2000) (citations omitted). In this case, Dudoit failed to


      3
            HRS § 291E-1 (2007) defines "director" as "the administrative
director of the courts or any other person within the judiciary appointed by
the director to conduct administrative reviews or hearings or carry out other
functions relating to administrative revocation[.]"

                                      4
  NOT FOR PUBLICATION IN WEST'S HAWAI#I REPORTS AND PACIFIC REPORTER

appear at the administrative hearing. It is not material whether
or not Matsunaga received the notice of hearing; he conceded
being notified of the April 4, 2018 hearing date on April 2,
2018, when he filed Dudoit's ignition interlock application.
Yet, Matsunaga did not represent to the hearings officer that he
did not, or could not, notify Dudoit of the hearing date, or that
he notified Dudoit of the hearing date but she could not appear
due to no fault of her own. Matsunaga offered no explanation for
Dudoit's absence. Had Dudoit attended the hearing she could have
testified on her own behalf, and then requested a continuance if
she wished to subpoena the police officers to testify. The
record shows the following exchange:

                [Hearings Officer:] Further, I've heard no reasons why
          your client is not here if you wish for her to testify. I
          still have not heard good reasons why she's not here.

                MR. MA[T]SUNAGA: Well, I just had thought that I would
          -- I mean this has been the policy for a while and I had
          thought that I would just fill out the continuance for the
          reasons stated before and then have her present if she -- if
          she could appear. But, my -- my Request for a Continuance
          was denied. So, if that's your decision, then, we will
          proceed how we have to.
                [Hearings Officer]: Okay. And, I -- it's just I want
          to make the record clear that your client should appear to
          [sic] these hearings if you wish for her to testify. And,
          in this case, I have not -- I have not heard good cause
          again why this case should be continued either for
          Respondents [sic] to appear or for the subpoenas of any
          other witnesses.

                The mere fact that this is a first hearing and that
          you just assumed that it would not go forward is misguided.

Because Dudoit failed to appear at the administrative hearing and
her attorney offered no reason or explanation for her non-
appearance, we hold that the hearings officer did not exceed
statutory or constitutional authority, erroneously interpret the
law, act in an arbitrary or capricious manner, abuse his
discretion, or make a determination that was unsupported by the
evidence in the record when he denied Dudoit's request to




                                    5
  NOT FOR PUBLICATION IN WEST'S HAWAI#I REPORTS AND PACIFIC REPORTER

continue the administrative hearing. The district court was not
wrong to affirm the hearings officer's decision to deny a
continuance after Dudoit failed to appear at the hearing without
explanation.

                             CONCLUSION

          For the foregoing reasons, the "Decision and Order
Affirming Administrative Revocation and Dismissing Appeal"
entered by the district court on May 29, 2018, and the "Judgment
on Appeal" entered by the district court on May 30, 2018, are
affirmed.
          DATED: Honolulu, Hawai#i, June 22, 2020.

On the briefs:

Jonathan Burge,                       /s/ Katherine G. Leonard
for Petitioner-Appellant.             Presiding Judge

Dawn E. Takeuchi-Apuna,               /s/ Derrick H.M. Chan
for Respondent-Appellee.              Associate Judge

                                      /s/ Keith K. Hiraoka
                                      Associate Judge




                                  6